PER CURIAM:
Rafael Jaimes-Jaimes appeals a district court order denying his motion to dismiss the indictment. We have reviewed the record and the district court order and find no reversible error. We affirm for the reasons cited by the district court. United States v. Jaimes-Jaimes, No. 1:01-cr-00245-1 (M.D.N.C. Dec. 31, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.